EXHIBIT 10.1

 

WRITTEN CONSENT OF DIRECTORS FOR

 

SUCCESS ENTERAINMENT GROUP INTERNATIONL INC.

 

IN LIEU OF DIRECTOR MEETING

 

Dated as of June 26, 2020

 

The undersigned, being all the Directors of Success Entertainment Group
International Inc. (the “Corporation”), a Nevada corporation, pursuant to
Section 78.315 of the Nevada Revised Statutes, has determined that in
furtherance of the business and in recognition of the Company’s present
circumstances, the Board of Directors has deemed it appropriate to enter into
several resolutions; therefore

 

NOW, THEREFORE, BE IT RESOLVED that the Board of Directors shall authorize
William Robinson in his as new role of Chief Financial Officer and Treasurer of
the Company and authorize him to sign on behalf of the Company as he determines
necessary  to advance the progress of the Company;

 

FURTHER RESOLVED, that the Board of Directors continued to authorize William
Robinson as Chairman, CEO, President, Secretary/Treasury to sign on behalf of
the Company; and it be

 

FURTHER RESOLVED, that these said resolutions shall be in full force and effect
and binding upon the Corporation until they shall have been rescinded under the
corporate seal of the corporation.

 

 

1



 

  

{Signature Page to Follow}

 

This resolution singed and approved this 25th day of June 2020.

 

 

[segn_ex101img2.jpg]

  2

 